DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 2/2/2022, claims 25 – 36 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 25 – 27, 29 – 31, and 33 – 35, are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 13 of Remarks dated 2/2/2022, wherein Applicant alleges, “there is no disclosure in Bouaizi of a MTSI-based UE”, have been full considered and found not persuasive.
Applicant Specification, in Paragraph [0031], recites, “The standard describes the multimedia telephony services over IMS (MTSI) that allows delivery of advanced multimedia conversational services and content over Internet protocol (IP) multimedia subsystems (IMS) based networks. IMS is standardized in 3GPP TS 26.140 (e.g., Rel. 11.0.0).” As such, one of ordinary skill in the art will readily understand that a system which multimedia exchange over IP-IMS based networks is “MTSI-based”. Bouazizi (US 2014/0372569 A1) teaches adaptive HTTP streaming over a 3GPP network using Dynamic adaptive streaming over HTTP (Bouazizi Paragraph [0004]). Bouazizi further teaches the exchange of communication packets within the network utilizing Internet Protocol (IP) (Bouazizi Paragraph [0045]). Bouazizi effectively teaches of a 3GPP network in which advanced multimedia content is transferred utilizing IP packets. As Applicant has taught in the specification, MTSI conforms to the standard Bouazizi, and therefore any user equipment present in Bouazizi conforms to the same standard. Applicant argues an unreasonable narrow interpretation of “MTSI-based”, and does not provide sufficient detail or requirements which would overcome the teachings of Bouazizi which teaches an effective operating environment wherein MTSI is standardized for user equipment. 
Even if granted the unreasonable narrow interpretation of “MTSI-based” as argued by Applicant, Bouazizi incorporates Wang (US 2014/0086333 A1) by reference in its entirety. Wang teaches and specifically positively recites of 3GPP DASH streaming implemented by MTSI (Wang Paragraph [0117]). Although Bouazizi does not itself recite MTSI-based network elements, Bouazizi teaches of a network wherein MTSI is standard practice, and further cites Wang which positively recites MTSI-based elements within the same network implementation.
Applicant’s arguments, found on page 14 of Remarks dated 2/2/2022, wherein Applicant alleges, “Bouazizi does not disclose sending the video frame for transfer from the MTSI-based UE at the second bit rate” and “Bouazizi does not disclose sending the video frame for transfer from the MTSI-based UE subject to a delay constraint”, have been fully considered and found persuasive. The prior art of record fails to teach, “sending the video frame for transfer from the MTSI-based UE at the second bit rate and subject to a delay constraint” as recited in independent claim 1 and therefore fails to teach claim 1 as a whole. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Information Disclosure Statement
The Information Disclosure Statement dated 2/2/2022 is herein reviewed by the Examiner.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 25, 28, 29, 32, 33, 36 are rejected under 35 U.S.C. §103 as being unpatentable over Bouazizi (US 2014/0372569 A1) in view of “Link Aware HTTP Adaptive Streaming for Enhanced Quality of Experience” by Vishwanath Ramamurthi and Ozgur Oyman, hereinafter “Link Aware”, and further in view of Jagannath et al. (US 2016/0197813 A1), hereinafter “Jagannath”.
Regarding claim 25, Bouazizi teaches a non-transitory machine readable storage medium storing instructions which, when executed by one or more processors of a multimedia telephony services over internet protocol multimedia subsystems (MTSI)-based User Equipment (UE) (delivering media segments to a user within a multimedia broadcast multicast service using internet protocol (Bouazizi Paragraphs [0045 – 0048]) wherein DASH is implemented over 3GPP (Bouazizi Paragraph [0004]) Specification Paragraph [0031] teaches IMS is standardized over 3GPP.), cause the one or more processors to perform operations to provide wireless communication of multimedia content in a cellular network, the operations comprising: 
processing a communication from a node, the communication including information to identify a first bit rate corresponding to a suggested bit rate to communicate a video frame in the cellular network (UE receives an MPD and a control signal issued by an intermediate node in a DASH system wherein media segments (including video) are communicated to the UE, wherein the control signal includes a representation level of a segment preferred by the intermediate node, wherein the representation level indicates a preferred bitrate (Bouazizi Paragraphs [0058] and [0048 – 0049])); 
determining a quality of service metric of the MTSI-based UE corresponding to video frame communication (the DASH client (UE) may monitor throughput and internal metrics to determine whether to switch representations of media segments (Bouazizi Paragraph [0044]));
performing a video rate adaptation algorithm to determine a second bit rate corresponding to a bit rate to be used to communicate the video frame, the video rate adaptation algorithm based on the Quality of Service metric (monitored throughput), the first bit rate by the node (preferred representation indicated by intermediate node), and further on higher layer parameters corresponding to video communication by the MTSI-based UE (UE buffer level) (the client, in response to receiving the MPD file with the control signal comprising a preferred representation level, may determine to request the preferred representation level or another representation level to stream the media segment based upon the received information, monitored throughput, and/or the media buffers of the client device (Bouazizi Paragraphs [0044] and [0059 – 0060])); 
determining the second bit rate from the video adaptation algorithm (client switches to the target representation (Bouazizi Paragraph [0060])); and 
sending the video frame for transfer to the MTSI-based UE at the second bit rate (media server/intermediate node send media segments to the client based upon selected representation levels (Bouazizi Paragraphs [0048])).  
Where Bouazizi teaches determining a quality of service metric corresponding to a video frame, wherein the quality of service is a throughput (Bouazizi Paragraph [0044]), Bouazizi fails to teach of the quality of service metric being an average physical layer goodput, the physical layer goodput equal to a Bouazizi further fails to teach of a node being an RAN node. Bouazizi further fails to teach sending the video frame for transfer from the UE and subject to a delay constraint.
However, in analogous art, Link Aware teaches the quality of service metric being an average physical layer goodput, the physical layer goodput equal to a sum of physical layer goodputs of bits of received video frames over a predetermined time window (defining average physical layer goodput during a certain time period to determine a number of successfully downloaded bits during a time period averaged over that time period (Link Aware Page 1677 Left Column)) and of a node being an RAN node (network being a radio access network (RAN) (which comprises nodes and media servers) (Link Aware Page 1678 Right Column)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Link Aware related to using physical layer goodput as a quality of service metric to determine adaptive streaming parameters and apply them to the teachings of Bouazizi for the purpose of complimenting higher layer throughputs (Link Aware Page 1677 Left Column). One would be motivated as such as this allows for the tracking of wireless link variations over time at a finer scale (Link Aware Page 1677 Left Column).
Bouazizi and Link Aware fail to teach sending the video frame for transfer from the UE and subject to a delay constraint.
However, in analogous art, Jagannath teaches sending a video frame for transfer from an UE and subject to a delay constraint (client may adaptively upload multimedia content based upon observed network conditions, and delay uploading for optimal conditions (during a system valley) (Jagannath Paragraphs [0011] and [0033])).
Jagannath related to uploading data from a client during optimal network periods and apply them to the teachings of Bouazizi and Link Aware for the purpose of waiting until network resources are less constrained to request or send data. One would be motivated as such as this allows for network capacity to be used more efficiently and helps reduce congestion while improving user experience (Jagannath Paragraph [0033]).

Regarding claim 28, Bouazizi, Link Aware, and Jagannath teach the machine readable storage medium of claim 25, wherein the higher layer parameters include a video segment throughput including an average ratio of video segment size to a download time of the video segment (estimating available link bandwidth as a higher layer throughput estimation is defined as the average ratio of segment size to the download time of the segment (Link Aware Page 1677 Left Column) inherits motivation to combine from respective parent claim.).  

Regarding claim 29, Bouazizi teaches a method to be performed at multimedia telephony services over internet protocol multimedia subsystems (MTSI)-based User Equipment (UE) to provide wireless communication of multimedia content in a cellular network (delivering media segments to a user within a multimedia broadcast multicast service using internet protocol (Bouazizi Paragraphs [0045 – 0048]) wherein DASH is implemented over 3GPP (Bouazizi Paragraph [0004]) Specification Paragraph [0031] teaches IMS is standardized over 3GPP.), the method comprising: 
processing a communication from a node, the communication including information to identify a suggested bit rate to communicate a video frame in the cellular network (UE receives an MPD and a control signal issued by an intermediate node in a DASH system wherein media segments (including video) are communicated to the UE, wherein the control signal includes a representation level of a segment preferred by the intermediate node, wherein the representation level indicates a preferred bitrate (Bouazizi Paragraphs [0058] and [0048 – 0049])); 
determining an quality of service metric of the MTSI-based UE corresponding to video frame communication (the DASH client (UE) may monitor throughput and internal metrics to determine whether to switch representations of media segments (Bouazizi Paragraph [0044]));
performing a video rate adaptation algorithm to determine a bit rate to be used to communicate the video frame, the video rate adaptation algorithm based on the Quality of Service metric (monitored throughput), the suggested bit rate by the RAN node (preferred representation indicated by intermediate node), and further on higher layer parameters corresponding to video communication by the MTSI-based UE (UE buffer level) (the client, in response to receiving the MPD file with the control signal comprising a preferred representation level, may determine to request the preferred representation level or another representation level to stream the media segment based upon the received information, monitored throughput, and/or the media buffers of the client device (Bouazizi Paragraphs [0044] and [0059 – 0060])); 
determining the bit rate to be used to communicate the video frame from the video adaptation algorithm (client switches to the target representation (Bouazizi Paragraph [0060])); and 
causing communication of the video frame in the cellular network at the bit rate to be used to communicate the video frame (media server/intermediate node send media segments to the client based upon selected representation levels (Bouazizi Paragraphs [0048])).  
Bouazizi teaches determining a quality of service metric corresponding to a video frame, wherein the quality of service is a throughput (Bouazizi Paragraph [0044]), Bouazizi fails to teach of the quality of service metric being an average physical layer goodput, the physical layer goodput equal to a sum of physical layer goodputs of bits of received video frames over a predetermined time window. Bouazizi further fails to teach of a node being an RAN node. Bouazizi further fails to teach sending the video frame for transfer from the UE and subject to a delay constraint.
However, in analogous art, Link Aware teaches the quality of service metric being an average physical layer goodput, the physical layer goodput equal to a sum of physical layer goodputs of bits of received video frames over a predetermined time window (defining average physical layer goodput during a certain time period to determine a number of successfully downloaded bits during a time period averaged over that time period (Link Aware Page 1677 Left Column)) and of a node being an RAN node (network being a radio access network (RAN) (which comprises nodes and media servers) (Link Aware Page 1678 Right Column)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Link Aware related to using physical layer goodput as a quality of service metric to determine adaptive streaming parameters and apply them to the teachings of Bouazizi for the purpose of complimenting higher layer throughputs (Link Aware Page 1677 Left Column). One would be motivated as such as this allows for the tracking of wireless link variations over time at a finer scale (Link Aware Page 1677 Left Column).
Bouazizi and Link Aware fail to teach sending the video frame for transfer from the UE and subject to a delay constraint.
Jagannath teaches sending a video frame for transfer from an UE and subject to a delay constraint (client may adaptively upload multimedia content based upon observed network conditions, and delay uploading for optimal conditions (during a system valley) (Jagannath Paragraphs [0011] and [0033])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Jagannath related to uploading data from a client during optimal network periods and apply them to the teachings of Bouazizi and Link Aware for the purpose of waiting until network resources are less constrained to request or send data. One would be motivated as such as this allows for network capacity to be used more efficiently and helps reduce congestion while improving user experience (Jagannath Paragraph [0033]).

Regarding claim 32, Bouazizi, Link Aware, and Jagannath teach the method of claim 29, wherein the higher layer parameters include a video segment throughput including an average ratio of video segment size to a download time of the video segment (estimating available link bandwidth as a higher layer throughput estimation is defined as the average ratio of segment size to the download time of the segment (Link Aware Page 1677 Left Column) inherits motivation to combine from respective parent claim.).  

Regarding claim 33, Bouazizi teaches a mobile device including one or more processors operable to: 
UE receives an MPD and a control signal issued by an intermediate node in a DASH system wherein media segments (including video) are communicated to the UE, wherein the control signal includes a representation level of a segment preferred by the intermediate node, wherein the representation level indicates a preferred bitrate (Bouazizi Paragraphs [0058] and [0048 – 0049])); 
determine an quality of service metric of the MTSI-based UE corresponding to video frame communication (the DASH client (UE) may monitor throughput and internal metrics to determine whether to switch representations of media segments (Bouazizi Paragraph [0044]));
perform a video rate adaptation algorithm to determine a bit rate to be used to communicate the video frame, the video rate adaptation algorithm based on the Quality of Service metric (monitored throughput), the suggested bit rate by the RAN node (preferred representation indicated by intermediate node), and further on higher layer parameters corresponding to video communication by the MTSI-based UE (UE buffer level) (the client, in response to receiving the MPD file with the control signal comprising a preferred representation level, may determine to request the preferred representation level or another representation level to stream the media segment based upon the received information, monitored throughput, and/or the media buffers of the client device (Bouazizi Paragraphs [0044] and [0059 – 0060])); 
determine the bit rate to be used to communicate the video frame from the video adaptation algorithm (client switches to the target representation (Bouazizi Paragraph [0060])); and 
media server/intermediate node send media segments to the client based upon selected representation levels (Bouazizi Paragraphs [0048])).  
Where Bouazizi teaches determining a quality of service metric corresponding to a video frame, wherein the quality of service is a throughput (Bouazizi Paragraph [0044]), Bouazizi fails to teach of the quality of service metric being an average physical layer goodput, the physical layer goodput equal to a sum of physical layer goodputs of bits of received video frames over a predetermined time window. Bouazizi further fails to teach of a node being an RAN node. Bouazizi further fails to teach sending the video frame for transfer from the UE and subject to a delay constraint.
However, in analogous art, Link Aware teaches the quality of service metric being an average physical layer goodput, the physical layer goodput equal to a sum of physical layer goodputs of bits of received video frames over a predetermined time window (defining average physical layer goodput during a certain time period to determine a number of successfully downloaded bits during a time period averaged over that time period (Link Aware Page 1677 Left Column)) and of a node being an RAN node (network being a radio access network (RAN) (which comprises nodes and media servers) (Link Aware Page 1678 Right Column)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Link Aware related to using physical layer goodput as a quality of service metric to determine adaptive streaming parameters and apply them to the teachings of Bouazizi for the purpose of complimenting higher layer throughputs (Link Aware Page 1677 Left Column). One would be motivated as such as this allows for the tracking of wireless link variations over time at a finer scale (Link Aware Page 1677 Left Column).
Bouazizi and Link Aware fail to teach sending the video frame for transfer from the UE and subject to a delay constraint.
However, in analogous art, Jagannath teaches sending a video frame for transfer from an UE and subject to a delay constraint (client may adaptively upload multimedia content based upon observed network conditions, and delay uploading for optimal conditions (during a system valley) (Jagannath Paragraphs [0011] and [0033])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Jagannath related to uploading data from a client during optimal network periods and apply them to the teachings of Bouazizi and Link Aware for the purpose of waiting until network resources are less constrained to request or send data. One would be motivated as such as this allows for network capacity to be used more efficiently and helps reduce congestion while improving user experience (Jagannath Paragraph [0033]).

Regarding claim 36, Bouazizi, Link Aware, and Jagannath teach the mobile device of claim 33, wherein the higher layer parameters include a video segment throughput including an average ratio of video segment size to a download time of the video segment (estimating available link bandwidth as a higher layer throughput estimation is defined as the average ratio of segment size to the download time of the segment (Link Aware Page 1677 Left Column) inherits motivation to combine from respective parent claim.).
	
Claims 26, 27, 30, 31, 34, and 35 are rejected under 35 U.S.C. §103 as being unpatentable over Bouazizi in view of Link Aware and Jagannath and further in view of Mahajan et al. (US 2013/0275610 A1), hereinafter “Mahajan”.
Regarding claim 26, where Bouazizi, Link Aware, and Jagannath teach the machine readable storage medium of claim 25 and MTSI-based UE (Bouazizi Paragraph [0044]), Bouazizi, Link Aware, and Jagannath aware fail to teach causing a request including information to identify a bit rate requested for communication of the video frame with the UE.  
However, in analogous art, Mahajan teaches causing a request to be sent to the node, the request including information to identify a bit rate requested for communication of the video frame with the UE (client selects a higher bitrate stream and subsequently sends a request to the content providing node for the higher bitrate stream (Mahajan Paragraph [0031])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mahajan related to positively reciting the sending of a the request to receive the selected bitrate and apply them to the teachings of Bouazizi, Link Aware, and Jagannath for the purpose of allowing clients to select subsequent higher bitrates. One would be motivated as such as this allows the client device to receive the content at the updated bitrate (Mahajan Paragraph [0031]) and thereby improving the adaptive bit rate behavior of a streaming media player (Mahajan Paragraph [0005]).

Regarding claim 27, Bouazizi, Link Aware, Jagannath and Mahajan teach the machine readable storage medium of claim 26, wherein the bit rate requested for communication corresponds to the bit receiving in response to the request, the content at the higher bitrate in response to the request (Mahajan Paragraph [0031]) inherits motivation to combine from respective parent claims.).  

Regarding claim 30, where Bouazizi, Link Aware, and Jagannath teach the method of claim 29, RAN (Link Aware Page 1678 Right Column), and MTSI-based UE (Bouazizi Paragraph [0044]) (inherit motivation to combine from respective parent claim.), Bouazizi, Link Aware, and Jagannath fail to teach causing a request including information to identify a bit rate requested for communication of the video frame with the UE.  
However, in analogous art, Mahajan teaches causing a request to be sent to the node, the request including information to identify a bit rate requested for communication of the video frame with the UE (client selects a higher bitrate stream and subsequently sends a request to the content providing node for the higher bitrate stream (Mahajan Paragraph [0031])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mahajan related to positively reciting the sending of a the request to receive the selected bitrate and apply them to the teachings of Bouazizi, Link Aware, and Jagannath for the purpose of allowing clients to select subsequent higher bitrates. One would be motivated as such as this allows the client device to receive the content at the updated bitrate (Mahajan Paragraph [0031]) and thereby improving the adaptive bit rate behavior of a streaming media player (Mahajan Paragraph [0005]).

Bouazizi, Link Aware, Jagannath and Mahajan teach the method of claim 30, wherein the bit rate requested for communication corresponds to the bit rate (receiving in response to the request, the content at the higher bitrate in response to the request (Mahajan Paragraph [0031]) inherits motivation to combine from respective parent claims.).  

Regarding claim 34, where Bouazizi, Link Aware, and Jagannath teach the mobile device of claim 33, RAN (Link Aware Page 1678 Right Column), and MTSI-based UE (Bouazizi Paragraph [0044]) (inherit motivation to combine from respective parent claim.), Bouazizi, Link Aware, and Jagannath aware fail to teach causing a request including information to identify a bit rate requested for communication of the video frame with the UE.  
However, in analogous art, Mahajan teaches causing a request to be sent to the node, the request including information to identify a bit rate requested for communication of the video frame with the UE (client selects a higher bitrate stream and subsequently sends a request to the content providing node for the higher bitrate stream (Mahajan Paragraph [0031])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mahajan related to positively reciting the sending of a the request to receive the selected bitrate and apply them to the teachings of Bouazizi, Link Aware, and Jagannath for the purpose of allowing clients to select subsequent higher bitrates. One would be motivated as such as this allows the client device to receive the content at the updated bitrate (Mahajan Paragraph [0031]) and thereby improving the adaptive bit rate behavior of a streaming media player (Mahajan Paragraph [0005]).

 Bouazizi, Link Aware, Jagannath and Mahajan teach the mobile device of claim 34, wherein the bit rate requested for communication corresponds to the bit rate (receiving in response to the request, the content at the higher bitrate in response to the request (Mahajan Paragraph [0031]) inherits motivation to combine from respective parent claims.).  

Conclusion
The following prior art references were found pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Miller et a. (US 2013/0227158 A1) which teaches adaptive streaming of media at quality based upon network conditions and buffer fill levels.
Schierl et al. (US 2014/0219230 A1) which teaches assigning network resources to user devices based upon bitrate and content quality to be received at the user device.
Braskich et al. (US 2013/0159455 A1) which teaches providing multimedia to a client device based upon client device parameters included in a request.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/            Examiner, Art Unit 2459                

/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459